Oalhoon, J.,
delivered the opinion of the court.
Without the testimony of Wm. Henderson, defendant could not have been convicted. At any rate, no court would have permitted a verdict of guilty to stand. This witness presents himself in most questionable shape. He it was, and he only, who went to and left Vicksburg in a wagon with deceased. On the way he had a quarrel with him. He alone, without his companion, arrived about midnight at the store of Newman, who had sent him to Vicksburg. Except by his testimony, the defendant, Johnson, does not appear at the scene of the killing. As to Johnson, no motive appears. Henderson made conflicting statements. It is shown by him that he confessed that he himself did the killing, and his explanation of the cause of this confession is too flimsy for serious consideration. His statement as witness as to the place where he says Johnson slew deceased is, from the physical facts, manifestly untrue. The killing was done on the wagon, beyond any question. A shirt and a pair of *800overalls were found near the charcoal kiln of Johnson, hung on a tx^ee by the road, three days after the homicide.; and witnesses said there was blood on them, and that they appeared to have been washed in places. The state had possession of these clothes, and defendant’s objection to any testimony without their production, or explanation of nonproduction, should have been sustained. The state was allowed to bolster up the credibility of its witness, Henderson, in its examination of him in chief, by showing by him his own statements to others, out of court, ixx the absence of defendant. This was error, as has been often held, and it is always reversible error in a close case on the facts, as this case is.

Reversed and remanded.